        Case 3:20-cv-02731-VC Document 659 Filed 09/02/20 Page 1 of 6



WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
wfreeman@aclunc.org                              Public Defender
SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
sriordan@aclunc.org                              Chief Attorney
ANGÉLICA SALCEDA (SBN 296152)                    FRANCISCO UGARTE (CA SBN 241710)
asalceda@aclunc.org                              francisco.ugarte@sfgov.orga
AMERICAN CIVIL LIBERTIES UNION                   GENNA ELLIS BEIER (CA SBN 300505)
FOUNDATION OF NORTHERN                           genna.beier@sfgov.org
CALIFORNIA                                       EMILOU H. MACLEAN (CA SBN 319071)
39 Drumm Street                                  emilou.maclean@sfgov.org
San Francisco, CA 94111                          OFFICE OF THE PUBLIC DEFENDER
Telephone: (415) 621-2493                        SAN FRANCISCO
Facsimile: (415) 255-8437                        555 Seventh Street
                                                 San Francisco, CA 94103
Attorneys for Petitioners-Plaintiffs             Direct: 415-553-9319
Additional Counsel Listed on Following Page      Fax: 415-553-9810


                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION



ANGEL DE JESUS ZEPEDA RIVAS,                     CASE NO. 3:20-CV-02731-VC
BRENDA RUIZ TOVAR, LAWRENCE
MWAURA, LUCIANO GONZALO                          DECLARATION OF BREE
MENDOZA JERONIMO, CORAIMA                        BERNWANGER IN SUPPORT OF
YARITZA SANCHEZ NUÑEZ, JAVIER                    PLAINTIFFS’ OBJECTIONS TO
ALFARO, DUNG TUAN DANG,                          DEFENDANTS’ WRITTEN PLAN TO
                                                 IMPROVE MEDICAL ASSISTANCE
                                                 FOR COVID-POSITIVE DETAINEES
                       Petitioners-Plaintiffs,   AT MESA VERDE
                     v.

DAVID JENNINGS, Acting Director of the
San Francisco Field Office of U.S. Immigration
and Customs Enforcement; MATTHEW T.
ALBENCE, Deputy Director and Senior
Official Performing the Duties of the Director
of the U.S. Immigration and Customs
Enforcement; U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT; GEO GROUP,
INC.; NATHAN ALLEN, Warden of Mesa
Verde Detention Facility,

                   Respondents-Defendants.



                       CASE NO. 3:20-CV-02731-VC
BERNWANGER DEC. I/S/O PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ WRITTEN
PLAN TO IMPROVE MEDICAL ASSISTANCE FOR COVID-POSITIVE DETAINEES AT
                             MESA VERDE
       Case 3:20-cv-02731-VC Document 659 Filed 09/02/20 Page 2 of 6



BREE BERNWANGER* (NY SBN 5036397)     MARTIN S. SCHENKER (SBN 109828)
bbernwanger@lccrsf.org                mschenker@cooley.com
HAYDEN RODARTE (SBN 329432)           COOLEY LLP
hrodarte@lccrsf.org                   101 California Street, 5th Floor
LAWYERS’ COMMITTEE FOR                San Francisco, CA 94111
CIVIL RIGHTS OF                       Telephone: (415) 693-2000
SAN FRANCISCO BAY AREA                Facsimile: (415) 693-2222
131 Steuart St #400
San Francisco, CA 94105               TIMOTHY W. COOK (Mass. BBO# 688688)*
Telephone: (415) 814-7631             tcook@cooley.com
                                      FRANCISCO M. UNGER (Mass. BBO#
JUDAH LAKIN (SBN 307740)              698807)*
judah@lakinwille.com                  funger@cooley.com
AMALIA WILLE (SBN 293342)             COOLEY LLP
amalia@lakinwille.com                 500 Boylston Street
LAKIN & WILLE LLP                     Boston, MA 02116
1939 Harrison Street, Suite 420       Telephone: (617) 937-2300
Oakland, CA 94612                     Facsimile: (617) 937-2400
Telephone: (510) 379-9216
Facsimile: (510) 379-9219             Attorneys for Petitioners-Plaintiffs

JORDAN WELLS (SBN 326491)             *Admitted Pro Hac Vice
jwells@aclusocal.org
STEPHANIE PADILLA (SBN 321568)
spadilla@aclusocal.org
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF SOUTHERN
CALIFORNIA
1313 West Eighth Street
Los Angeles, CA 90017
Telephone: (213) 977-9500
Facsimile: (213) 977-5297




                       CASE NO. 3:20-CV-02731-VC
BERNWANGER DEC. I/S/O PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ WRITTEN
PLAN TO IMPROVE MEDICAL ASSISTANCE FOR COVID-POSITIVE DETAINEES AT
                             MESA VERDE
         Case 3:20-cv-02731-VC Document 659 Filed 09/02/20 Page 3 of 6




I, Bree Bernwanger declare:

   1. I am a member of the bars of the States of California and New York. I am one of the

       attorneys representing Plaintiffs in this action. The following facts are set forth based on

       personal knowledge.

   2. Attached hereto as Exhibit A is a true and correct copy of an email chain including a

       message from counsel for GEO, dated August 18, 2020 recognizing that despite having

       considered and discarded draft plans, Defendants had “[n]o written policies formalized

       for COVID care.”

   3. In response to the Court’s order that Defendants produce a written plan concerning

       medical care at Mesa Verde, see Dkt. 595, on Wednesday, August 26, 2020, Defendants

       emailed class counsel three documents and stated in a cover email that the documents

       comprised “a draft of the medical plan.” Defendants stated that they were “still awaiting

       input from IHSC, so this draft is not final.” Defendants told Plaintiffs that their input and

       suggestions were welcome. The “draft of the medical plan” consisted of three documents:

       1) GEO February 28, 2020 guidance concerning COVID-19 management, a true and

       correct copy of which is attached hereto as Exhibit B; 2) a one-page “Brief Summary of

       CDC’s Recommendations for High-Risk Patients Living in Congregate Housing to

       Prevent COVID-19,” a true and correct copy of which is attached hereto as Exhibit C;

       and 3) a three-page comparison document listing “CDC treatment guidelines for COVID-

       19” alongside “Wellpath Medical response/treatment,” a true and correct copy of which

       is attached hereto as Exhibit D. A true and correct copy of the email correspondence

       attaching the plan, which continued through August 31, 2020 as described below, is

       attached hereto as Exhibit E.




                        CASE NO. 3:20-CV-02731-VC
 BERNWANGER DEC. I/S/O PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ WRITTEN
 PLAN TO IMPROVE MEDICAL ASSISTANCE FOR COVID-POSITIVE DETAINEES AT
                              MESA VERDE
      Case 3:20-cv-02731-VC Document 659 Filed 09/02/20 Page 4 of 6




 4. On Wednesday, August 26, 2020, at 5:14 PM, I responded to Defendants noting that we

    had shared the draft plans with expert witnesses and reiterating the concerns with the

    draft plan that Plaintiffs voiced during the case management conference that day: that it

    did not appear responsive to the Court’s order even at a general level, because it did not

    include any provisions specific to Mesa Verde and it did not include any provisions that

    improved care. Defendants responded requesting that Plaintiffs “make some constructive

    suggestions.” I let Defendants know that we would provide a number of concrete

    suggestions the following day. I asked Defendants what additional input they were

    seeking internally and what additional steps they expected to take before reaching a final

    draft, aside from seeking Plaintiffs’ input. Defendants did not respond to this question,

    but reiterated their request that Plaintiffs provide concrete suggestions that could be

    shared with Defendants’ clients. A true and correct copy of this correspondence is

    included in the email chain attached hereto at Exhibit E.

 5. On Thursday, August 27, 2020, Plaintiffs emailed Defendants a list of deficiencies in

    Defendants’ plan, as identified in consultation with expert witnesses who have provided

    testimony in this case. The list was described as an “Initial Response to COVID ‘Medical

    Plan,’” as Plaintiffs had the “expectation that Defendants will produce a revised draft

    plan that will allow for [Plaintiffs’ counsel] to provide more concrete and detailed

    recommendations” prior to the presentation of the plan to the Court as “Defendants stated

    that this is a preliminary draft that does not yet reflect complete input from ICE.” A true

    and correct copy of this correspondence, including Plaintiffs’ attached responses to

    Defendants’ plan is attached hereto as Exhibit F. At 5:00 PM that day, Emilou MacLean

    and I met and conferred with counsel for Federal Defendants Sara Winslow and Shiwon

    Choe, along with counsel for Defendant GEO Susan Coleman and Royal Oakes. During

    this meet and confer, Attorney MacLean asked Defendants what the process for
                       CASE NO. 3:20-CV-02731-VC
BERNWANGER DEC. I/S/O PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ WRITTEN
PLAN TO IMPROVE MEDICAL ASSISTANCE FOR COVID-POSITIVE DETAINEES AT
                             MESA VERDE
      Case 3:20-cv-02731-VC Document 659 Filed 09/02/20 Page 5 of 6




    continued review and editing of the plan would be. Defendants informed us that Dr.

    Medrano and Wellpath were working on the plan. Plaintiffs asked if a more developed

    draft would be circulated for Plaintiffs’ input. Defendants’ counsel told us that they

    would let us know when they could. Aside from a limited discussion about medical

    supplies, Defendants did not respond to or discuss Plaintiffs’ feedback in writing or

    orally. Attorney MacLean told Defendants we were available to continue meeting and

    conferring, including over the weekend, as they continued to develop their plan.

 6. After Thursday evening’s meet and confer call, Defendants did not reach out to Plaintiffs

    regarding the medical plan. Defendants sought no further discussion of Plaintiffs’

    concerns or proposals, did not share further drafts, and did not otherwise engage

    Plaintiffs in the plan’s conception or drafting.

 7. On the morning of Monday, August 31, 2020, I emailed Defendants to reiterate our

    concern about their existing draft and to state that Plaintiffs continued to be available to

    meet and confer, although the short turnaround time before Defendants’ deadline would

    make any meaningful collaboration quite difficult. Counsel for Federal Defendants

    promptly responded that Plaintiffs’ comments had been “passed … on to the medical

    professionals at ICE and GEO who are working to finalize the draft that will be filed in

    court today.” A true and correct copy of this correspondence is included in the email

    chain attached hereto as Exhibit E. Plaintiffs received the final draft of the medical plan

    when it was filed on the public docket.

 8. Attached hereto as Exhibit G is a true and correct copy of an email from Defendants’

    counsel, stating that on August 8, 2020, according to LVN Guzman from Wellpath

    Medical, COVID-positive class member Jose Ruiz “began to feel better and ceased

    coughing” after being “provided additional education on using his inhaler.” Medical

                       CASE NO. 3:20-CV-02731-VC
BERNWANGER DEC. I/S/O PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ WRITTEN
PLAN TO IMPROVE MEDICAL ASSISTANCE FOR COVID-POSITIVE DETAINEES AT
                             MESA VERDE
          Case 3:20-cv-02731-VC Document 659 Filed 09/02/20 Page 6 of 6




       records for Mr. Ruiz later indicated that he had been diagnosed with pneumonia in both

       lungs before this interaction.

   9. Attached hereto as Exhibit H is a true and correct copy of excerpts from the contract

       between Defendant GEO and Wellpath Medical, as produced to Plaintiffs by GEO.

I declare under penalty perjury that the foregoing is true and correct.

Executed on September 2, 2020 in Berkeley, California.
                                                  /s/ Bree Bernwanger
                                                  Bree Bernwanger




                        CASE NO. 3:20-CV-02731-VC
 BERNWANGER DEC. I/S/O PLAINTIFFS’ OBJECTIONS TO DEFENDANTS’ WRITTEN
 PLAN TO IMPROVE MEDICAL ASSISTANCE FOR COVID-POSITIVE DETAINEES AT
                              MESA VERDE
